t c memo united_states tax_court laura r ames-mechelke petitioner v commissioner of internal revenue respondent docket nos filed date joe alfred izen jr for petitioner steven wendell labounty for respondent memorandum findings_of_fact and opinion paris judge in these consolidated cases respondent issued three notices of deficiency determining the following deficiencies in petitioner’s federal_income_tax and sec_6662 accuracy-related_penalties unless otherwise indicated all section references are to the internal continued deficiency dollar_figure big_number big_number big_number big_number year penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the notices of deficiency respondent determined that certain trust arrangements petitioner had used during the years in issue were shams and should be disregarded for federal tax purposes consequently respondent determined that petitioner was required to include in income amounts purportedly transferred to the trusts the parties have stipulated that petitioner’s trust arrangements may be treated as shams for federal tax purposes in addition except for her theft_loss claim petitioner has conceded the calculations of income deductions and credits for the years in issue as determined in the notices of deficiency thus the remaining issues for decision are whether respondent issued petitioner a notice_of_deficiency for each year in issue within the applicable limitations_period and if so continued revenue code of as amended and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for the sec_6662 accuracy-related_penalties determined therein petitioner also asks the court to decide whether she is entitled to deduct a theft_loss under sec_165 for the amounts she paid to the abusive trust promoter during the years in issue findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in missouri when her petition was filed i tax_year in petitioner received her chiropractic license and began work as a chiropractor through her sole_proprietorship chiropractic care center chiropractic care as a chiropractor petitioner has always practiced in effingham illinois in petitioner met paul e palmer a k a gene palmer through palmer’s wife a patient of petitioner upon sharing her concerns about her income_tax liabilities petitioner met with palmer as a financial planner when palmer also according to her income_tax returns petitioner’s address for the first two years in issue and was also in effingham illinois her address for the remaining years in issue was in webster groves missouri a suburb of st louis claimed to be a minister petitioner later met with him as a minister and attended his charismatic prayer studies in addition to his prayer studies palmer met with petitioner to discuss a purportedly legal way of reducing her taxes using trusts he offered her videos and books describing the trust arrangement to reassure petitioner that the trusts were legitimate palmer introduced her to a tax_return_preparer dwight dennis larson petitioner did not realize that larson did not have an accounting degree but was aware that larson had been a tax_return_preparer since larson had become involved with palmer through a_trust arrangement purchased by one of his clients larson understood that the main object of palmer’s trust arrangement was tax_avoidance palmer had explained to larson how the trusts operated and eventually convinced him that the trust arrangement was legal so long as the taxpayer did not have control of the money transferred to the trusts over the course of time he also grew to understand that palmer had sneaky ways of returning trust funds to the taxpayer without the funds showing up the court’s use of trust is for convenience only and is not intended to impart any legal significance with respect to the characterization for federal tax purposes larson began to provide tax_advice to taxpayers who purchased palmer’s trust arrangement larson met with petitioner to provide tax_advice and to answer her questions about the trusts he also attended meetings with petitioner and palmer to learn how to transfer money to and among the trusts larson allegedly understood the accounting aspects of the trusts but he did not understand how the money was actually transferred after studying palmer’s books and materials and watching his videos petitioner was eventually convinced that palmer’s trust arrangement was legitimate and she decided to purchase it petitioner hired larson to prepare her personal return then extended the engagement to include corporate and trust returns during the years in issue in date petitioner purchased her first trust arrangement from palmer she paid palmer an initial fee of dollar_figure for his purported financial planning services plus dollar_figure for four trust documents two of which cost dollar_figure each and the other two dollar_figure each petitioner signed four checks drawn from chiropractic care’s bank account totaling dollar_figure and payable to palmer’s entities affluence management systems trust and specialty management systems trust at the recommendation of palmer and larson petitioner incorporated chiropractic care changing the form of the entity from a sole_proprietorship to a c_corporation called optimum health care ltd optimum health in illinois petitioner was optimum health’s sole shareholder and was responsible for its operations in date petitioner used palmer’s customized forms and instructions to implement his trust arrangement the trust documents which were dated variously from date to date formed four trusts jupiter consultants jupiter calypso leasing co calypso peaceful vistas management peaceful vistas and euphoria equities petitioner executed the trust documents without completely reading them petitioner did not remember applying for taxpayer id numbers and respondent did not receive taxpayer id number applications for the trusts or assign id numbers to them nonetheless palmer opened domestic bank accounts on petitioner’s behalf for each of the trusts and without petitioner’s knowledge used false taxpayer id numbers palmer and petitioner were signatories on the accounts according to petitioner palmer never exercised control_over these bank accounts and petitioner authorized all withdrawals and checks from them larson prepared petitioner’s tax_return for which was timely filed on date on the schedule c profit or loss from business attached to petitioner’s return larson deducted the dollar_figure of trust payments as cost of sales and as contract services for chiropractic care petitioner reported a net profit of dollar_figure from her chiropractic business and total personal income_tax due of dollar_figure jupiter calypso peaceful vistas and euphoria equities did not file tax returns for ii tax years and during and petitioner transferred taxable_income from optimum health to her trusts through a series of transactions palmer arranged in each year petitioner transferred a total of dollar_figure from optimum health to three of her trusts jupiter calypso and peaceful vistas she then transferred the dollar_figure of trust funds to euphoria equities and used the funds to pay her credit card bills mortgage and other personal living_expenses in addition petitioner on behalf of optimum health made payments to palmer and his entities during and in petitioner paid dollar_figure to palmer’s entity specialty management systems and in she paid dollar_figure to palmer individually and dollar_figure to his entity eagle resources larson prepared optimum health’s form_1120 u s_corporation income_tax return for its fiscal years ending on date and on the on date optimum health was involuntarily dissolved under illinois law for failing to file an annual report on date respondent continued returns larson deducted optimum health’s trust payments from its taxable_income as sec_162 business_expenses to characterize the trust payments larson relied on optimum health’s books_and_records which he prepared using check stubs or by conferring with petitioner and palmer larson deducted the trust payments using the following descriptions trust expense tax_year jupiter calypso peaceful vistas cost of sales rent cost of sales management fees rent dollar_figure big_number big_number big_number -- big_number dollar_figure big_number -- big_number big_number big_number larson also deducted optimum health’s payments to palmer and his entities as follows for dollar_figure to specialty management systems as a continued issued optimum health a notice_of_deficiency and a petition was timely filed with the court seeking a redetermination on date the petition was dismissed for lack of jurisdiction because it was not signed by optimum health or by a party with proper authorization and capacity on optimum health’s behalf see optimum health care ltd v commissioner t c dkt no date management fee and for dollar_figure to palmer individually as dues and subscriptions and dollar_figure to eagle resources as cost of sales for fiscal years ending date and optimum health reported gross_receipts of dollar_figure and dollar_figure respectively after deducting inter alia payments to petitioner’s trusts and to palmer and his entities optimum health reported taxable_income of dollar_figure and dollar_figure for and respectively petitioner’s trusts jupiter calypso peaceful vistas and euphoria equities did not file returns for and larson also prepared petitioner’s individual tax returns for and which were timely filed on date and respectively larson did not include optimum health’s trust payments as income on petitioner’s returns for and iii tax years and toward the end of larson suggested to petitioner that she switch from palmer’s trust arrangements to trusts offered by the aegis co aegis an entity that promoted domestic and foreign_trust packages when petitioner approached in principals of aegis were convicted of conspiracy to defraud the united_states in connection with their activities related to the promotion and marketing of fraudulent trust schemes see eg charlton v commissioner tcmemo_2011_51 palmer about the aegis trusts he offered her the same trust arrangement but cheaper in date petitioner adopted the new trust arrangement from palmer which she used for tax years and pursuant to the new trust arrangement petitioner operated her chiropractic business through a business_trust optimum health care trust optimum health trust petitioner then transferred optimum health trust’s business receipts which were deposited in a domestic bank account in effingham illinois to accounts outside the united_states through a series of transactions palmer arranged petitioner transferred optimum health trust’s income to its beneficiary euphoria equities which also had a domestic bank account in effingham illinois petitioner transferred euphoria equities’ trust income outside the united_states to tri-global management inc and then to vanstar enterprises ltd both of which were purportedly incorporated in the bahamas and had foreign bank accounts in st johns antigua after moving the trust income to foreign bank accounts petitioner finally returned her trust income to the united_states where at trial petitioner testified that she did not know whether the euphoria equities in her first trust arrangement was the euphoria equities in her second trust arrangement in the second trust arrangement euphoria equities reported two addresses on its tax returns one in effingham illinois and the other in the bahamas she deposited it in a bank account in effingham illinois for new covenant trust a beneficiary of euphoria equities petitioner used the new covenant trust funds as her own to pay bills and other personal living_expenses larson prepared optimum health trust’s form sec_1041 u s income_tax return for estates and trusts for and attached to each trust return was a schedule c for petitioner’s chiropractic business reporting gross_receipts of dollar_figure and dollar_figure for and respectively and a net profit of dollar_figure and dollar_figure respectively each trust return also included a schedule_k-1 beneficiary’s share of income deductions credits etc for optimum health trust’s beneficiary euphoria equities the schedules k-1 reported that optimum health trust’s income was distributed to euphoria equities and as a result optimum health trust reported zero tax due for and larson also prepared a form 1040nr u s nonresident_alien income_tax return for euphoria equities for and two form sec_1040nr for one of which was an amendment like the returns filed for optimum health trust euphoria equities’ returns reported that its income was distributed to its beneficiaries and consequently euphoria equities reported zero tax due for and larson prepared petitioner’s tax returns for and which were timely filed on date and respectively petitioner reported gross_income of dollar_figure and dollar_figure on her and returns respectively as discussed below during and petitioner earned additional gross_income from the operation of her chiropractic business of dollar_figure and dollar_figure respectively which was omitted from her returns larson did not include optimum health trust’s business receipts as income on petitioner’s returns for and after petitioner started to accumulate what she believed to be tax savings palmer convinced her to invest in his company wild fire beginning in and continuing through petitioner wrote palmer a series of checks drawn from her individual and trust bank accounts for investment palmer initially repaid petitioner’s investments plus a return of about to which she would attached to euphoria equities’ form 1040nr is a schedule_k-1 for its beneficiary new covenant trust with a reported address in belize attached to euphoria equities’ first form 1040nr is a schedule_k-1 for new covenant trust and attached to its second form 1040nr is a schedule_k-1 marked as amended for tri-global management inc new covenant trust did not file a federal tax_return for or reinvest with palmer petitioner made her last investment with palmer in date iv after after petitioner made numerous unsuccessful attempts to contact palmer regarding her investments not realizing that palmer had fled the united_states for new zealand it turned out that petitioner was one of many of mr palmer’s investors and in he was extradited from new zealand in palmer and larson were indicted by a grand jury of the u s district_court for the central district of illinois for inter alia conspiring to defraud the u s department of the treasury internal_revenue_service irs in violation of u s c sec_371 by promoting marketing and selling abusive trusts in date larson entered into a plea agreement with the united_states and pleaded guilty to inter alia conspiring to defraud the irs in violation of u s c sec_371 and subscribing false and fraudulent income_tax returns in violation of sec_7206 after a jury trial in palmer was found guilty of all charges of conspiring to defraud the irs and aiding and assisting in preparing fraudulent_returns and was sentenced to prison on date respondent issued a notice_of_deficiency to petitioner for tax_year on date respondent issued two notices of deficiency to petitioner one for tax years and and the other for tax years and petitioner timely filed petitions with the court seeking redetermination opinion i statute_of_limitations a tax years and sec_6501 provides that the commissioner must assess any income_tax within the three-year period after a taxpayer files his return unless certain exceptions apply in the case of a substantial omission_of_income the period of limitations can be extended to six years sec_6501 if however a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 in 128_tc_37 the court held that sec_6501 indefinitely extends the period of limitations on assessment in the case of a false_or_fraudulent_return even though it is the preparer and not the taxpayer who intended to evade tax on date petitioner filed an amended petition in each case in docket no petitioner expanded her claim for a theft_loss deduction and a carryback for tax_year in docket nos and petitioner added a claim for a theft_loss deduction and a carryback for tax years and the definition of fraud for purposes of the sec_6501 period of limitations on assessment is the same as the definition of fraud for purposes of the sec_6663 fraud_penalty 114_tc_533 the elements of fraud are the taxpayer has underpaid his tax for each year and some part of each underpayment is due to fraud see 96_tc_858 aff’d 959_f2d_16 2d cir respondent asserts that the periods to assess petitioner’s tax_liabilities for and are open under sec_6501 because petitioner’s underpayments of tax are due to her return preparer’s fraud petitioner has conceded respondent’s calculations in the notices of deficiency and except for her theft_loss claim does not dispute that she underpaid her tax for the years in issue thus in order to prevail under sec_6501 respondent must prove by clear_and_convincing evidence that petitioner’s return preparer larson filed false or fraudulent_returns with the intent to evade tax see sec_7454 rule b to meet this burden respondent must prove that larson intended to evade tax known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see 94_tc_654 fraud is the intentional commission of an act or acts for the specific purpose of evading tax believed to be due and owing 92_tc_661 fraud may not be imputed or presumed but must be established by independent evidence id pincite fraud is not synonymous with negligence either general or gross because fraud requires scienter 394_f2d_366 5th cir aff’g tcmemo_1966_81 fraud implies bad faith intentional wrong doing and a sinister motive whereas negligence or gross negligence bespeaks a breach of duty_of care 184_f2d_86 10th cir remanding a memorandum opinion of this court the existence of fraud is a factual determination upon consideration of the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir among the factors to be evaluated in determining whether a return preparer acted with fraudulent intent are understatements of tax inadequate books_and_records implausible or inconsistent explanations of behavior failure to cooperate with or failure to provide access to records to tax authorities making false entries or alterations keeping a double set of records and any other conduct the likely effect of which is to mislead or to conceal see 317_us_492 see also eriksen v commissioner tcmemo_2012_194 tax_year respondent contends that larson fraudulently understated petitioner’s income_tax for by deducting the dollar_figure petitioner paid palmer in date for her first abusive trust arrangement respondent argues that larson knew that the dollar_figure payment was unrelated to petitioner’s chiropractic business and therefore was an impermissible business_expense deduction under sec_162 respondent also argues that larson knew that the purpose of the trust arrangement was to avoid tax and with this knowledge larson purposefully mischaracterized petitioner’s dollar_figure payment as cost of sales and contract services so as not to raise a red flag with respondent although respondent correctly points out that petitioner’s dollar_figure payment for the first trust arrangement was unrelated to her chiropractic business and therefore was improperly deducted as a sec_162 business_expense larson’s deduction of the payment does not demonstrate a clear_and_convincing intent to evade tax or a sinister motive after reviewing palmer’s books and videos and meeting with him several times to question the trust arrangement larson believed albeit mistakenly that the trust arrangement was legitimate at that time larson also incorrectly viewed the trust arrangement as a financial planning arrangement whereby petitioner might reduce her taxable business income moreover in exchange for petitioner’s dollar_figure payment she received four trusts and assistance with incorporating her sole_proprietorship as optimum health a fiscal_year c_corporation larson therefore reported petitioner’s dollar_figure payment as a business_expense deduction on her schedule c for and a net profit of dollar_figure thus while larson’s misdirected reliance on palmer’s claims about the legitimacy of his trust arrangement combined with his misunderstanding of business_expense deductions under sec_162 connote negligence his conduct in preparing petitioner’s return was not clearly and convincingly fraudulent in fact larson’s lack of fraudulent intent with respect to the dollar_figure payment was particularly evident at trial larson almost years after preparing petitioner’s return testified that his only error with regard to the dollar_figure payment was that he should have amortized the payment as a startup business_expense rather than deducting the payment in full accordingly the extended limitations_period set forth in sec_6501 is not applicable and respondent’s determination relating to tax_year is time barred tax years and larson’s conduct in preparing petitioner’s returns for tax years and was more egregious in addition to individual returns larson prepared the and corporate returns for petitioner’s solely owned corporation optimum health on each of the corporate returns larson reported optimum health’s trust payments and payments to palmer and his entities as sec_162 business_expense deductions larson lacked any evidence that the payments were related to petitioner’s chiropractic business or more importantly that optimum health actually received goods services or rental equipment in exchange for the payments in fact unlike petitioner’s payment for palmer’s trusts in optimum health received nothing in exchange for its trust payments in and larson characterized the trust payments as cost of sales management fees and rent although he claimed to rely on optimum health’s books_and_records to characterize the payments he prepared optimum health’s books_and_records using inter alia check stub descriptions and palmer’s instructions larson was therefore responsible for any purported mischaracterizations of the trust payments larson knew that the purpose of the trust arrangement was to reduce optimum health’s taxable business income indeed optimum health’s deductions for its trust payments and payments to palmer and his entities which totaled dollar_figure and dollar_figure for and respectively significantly reduced optimum health’s taxable business income to dollar_figure and dollar_figure respectively larson also knew that petitioner’s trusts which received dollar_figure of optimum health’s income each year had not filed returns thereby avoiding any_tax on the trust payments petitioner who had complete control of the trust bank accounts had access to any business receipts siphoned from optimum health and used the trust funds for personal expenses nonetheless in preparing petitioner’s and returns larson omitted optimum health’s trust payments from petitioner’s income larson therefore also knew that petitioner’s taxable_income was reduced and the tax on her trust payments would be avoided entirely the court therefore finds that larson knew that optimum health’s trust payment deductions were false and by falsely characterizing these payments he petitioner was optimum health’s sole shareholder optimum health’s distribution_of_property whether directly or indirectly to petitioner was taxable dividend income to petitioner see infra pp demonstrated fraudulent intent moreover by failing to report optimum health’s trust payments as income to its sole shareholder petitioner and thereby avoiding tax on these payments larson prepared petitioner’s and returns with the intent to evade tax accordingly petitioner’s and returns were false and fraudulent and sec_6501 extends the limitations periods for tax years and respondent may therefore assess and collect any deficiencies in petitioner’s and income_tax b tax years and the general three-year limitations_period on assessment of tax is extended to six years if a taxpayer omits an amount from gross_income which exceed sec_25 of the amount of gross_income stated on the return sec_6501 petitioner reported gross_income of dollar_figure and dollar_figure on her and returns respectively as discussed below during and petitioner had gross_receipts from the operation of her chiropractic business of dollar_figure and dollar_figure respectively which were omitted from her returns the amounts of gross_income omitted from her and returns exceeded of the gross_income in larson entered into a plea agreement with the united_states and pleaded guilty to conspiring to defraud the irs in the preparation of optimum health’s corporate_income_tax returns for fiscal years ending date and reported on her returns therefore the limitations periods for assessing petitioner’s and income_tax were extended to six years see id petitioner filed her and returns on date and respectively after applying sec_6501 the limitations periods for petitioner’s and income_tax were extended to date and respectively respondent issued petitioner a notice_of_deficiency for her income_tax and penalties on date he issued to petitioner a notice_of_deficiency for her income_tax and penalties on date accordingly the notices of deficiency for petitioner’s and tax years were timely and respondent may assess and collect any deficiencies in petitioner’s income_tax for those years ii deficiency generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 for the tax years in issue respondent determined and petitioner concedes that the entities involved in her trust arrangements were shams accordingly the entities may be disregarded for federal_income_tax purposes see eg 73_tc_1235 and the court will look through that form and apply the tax law according to the substance of the transaction 79_tc_714 aff’d 731_f2d_1417 9th cir in addition petitioner has conceded the calculations of income deductions and credits for the years in issue as determined in the notices of deficiency but argues that she is entitled to a theft_loss deduction before discussing petitioner’s theft_loss claim the court will address the calculation of petitioner’s income_tax deficiencies for the remaining years in issue notwithstanding petitioner’s concession the factual and legal circumstances of petitioner’s understatements of income_tax are significant for purposes of the court’s sec_6662 accuracy- related penalty discussion below a unreported income tax years and in and petitioner following palmer’s instructions directed her solely owned corporation optimum health to pay a total of dollar_figure each year to three of her trusts jupiter calypso and peaceful vistas she then transferred the dollar_figure of trust funds to euphoria equities’ bank account which she controlled and used as her own in addition petitioner directed optimum health to pay dollar_figure in and dollar_figure in to palmer and his entities for purported financial services sec_61 provides that gross_income includes all income from whatever source derived including but not limited to dividends sec_61 a corporation’s distribution_of_property to a shareholder with respect to his stock whether formally or informally must be included in the shareholder’s gross_income as a dividend to the extent of the corporation’s earnings_and_profits see sec_301 c see also 923_f2d_67 7th cir the shareholder does not need to receive the dividend directly and must include in gross_income payments made by the corporation on the shareholder’s behalf see 53_tc_459 in determining whether a shareholder received a constructive_dividend the court considers whether the payment by the corporation benefited the shareholder personally rather than furthering the interest of the corporation see 958_f2d_684 6th cir aff’g in part and remanding on other grounds tcmemo_1987_549 optimum health’s payments to petitioner’s trusts ended up in a bank account that petitioner controlled and used to pay her personal expenses petitioner concedes that the trusts were shams thus optimum health indirectly paid petitioner through her trust arrangement dollar_figure in and dollar_figure in petitioner must therefore include these payments in income as constructive dividends to the extent of optimum health’s earnings_and_profits see sec_61 sec_301 c see also epstein v commissioner t c pincite similarly optimum health paid palmer and his entities dollar_figure in and dollar_figure in for purported financial services palmer’s alleged financial advice was unrelated to optimum health’s chiropractic business but rather was personal to petitioner therefore optimum health’s payments to palmer and his entities were made on petitioner’s behalf and provided that optimum health had sufficient earnings_and_profits for and petitioner must include these payments in income as constructive dividends see sec_61 sec_301 c optimum health operated for two fiscal years ending date and after disallowing its payments to the trusts and to palmer and his entities optimum health had taxable_income of dollar_figure and dollar_figure for and respectively accordingly optimum health had earnings_and_profits for and in excess of the amounts it indirectly transferred to petitioner and as respondent determined and petitioner concedes petitioner should have reported dividend income of dollar_figure and dollar_figure for and respectively see supra pp and note tax years and during and petitioner’s business_trust optimum health trust reported business receipts earned solely from petitioner’s chiropractic services through a series of transactions optimum health trust transferred its net business income of dollar_figure in and dollar_figure in to euphoria equities’ bank account petitioner controlled euphoria equities’ bank account and used the account to pay bills and other personal expenses on its trust returns for and optimum health trust reported that it distributed its net profits to its beneficiary and consequently reported zero tax due sec_61 provides that gross_income includes all income from whatever source derived and in sec_61 specifically lists gross_income derived from business as a general_rule items of gross_income must be included in the gross_income of a cash_method taxpayer for the year in which the taxpayer actually or constructively received the income see sec_451 sec_1_451-1 income_tax regs income not actually reduced to a taxpayer’s possession is constructively received by a taxpayer in the year during which the income is credited to an account set apart or otherwise made available so that the taxpayer may draw upon it at any time sec_1_451-2 income_tax regs optimum health trust earned its income solely from petitioner’s chiropractic business and through a series of transactions it transferred all of its income to a bank account petitioner controlled the parties agree that optimum health trust and its related entities were shams thus any transfers of income from optimum health trust to petitioner must be reported as business income to petitioner petitioner therefore failed to report business income of dollar_figure and dollar_figure for tax years and respectively b theft_loss petitioner claims that she is entitled to a theft_loss deduction for the money she paid palmer during the years in issue although petitioner did not provide any evidence documenting the amount of the purported theft_loss she testified at trial that palmer owes her dollar_figure plus interest petitioner is not sure when she discovered the loss but she made her last investment with palmer in date around that time she tried to contact palmer but he did not respond palmer had fled the united_states and in was extradited from new zealand in palmer was found guilty by a jury of defrauding the irs and was sentenced to respondent also determined and petitioner does not dispute that petitioner is liable for self-employment_tax under sec_1401 on her unreported business income and is entitled to corresponding self-employment_tax deductions prison in petitioner joined a class action suit against palmer that is still pending although petitioner did not discover the theft until after the last tax_year in issue the court has jurisdiction to consider facts related to tax years not in issue as may be necessary to redetermine the amount of a deficiency for the period before the court see sec_6214 in addition deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deductions claimed see 503_us_79 292_us_435 taxpayers must maintain sufficient records to establish the amounts of allowable deductions and to enable the commissioner to determine the taxpayers’ correct_tax liabilities see sec_6001 112_tc_183 sec_1_6001-1 income_tax regs sec_165 provides that a taxpayer may deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals a loss is deductible only when losses are incurred_in_a_trade_or_business losses are incurred in a transaction entered into for profit though not connected to a trade_or_business or losses arise from fire storm shipwreck or other_casualty or from theft sec_165 theft for purposes of sec_165 is a word of general and broad meaning that includes any criminal appropriation of another’s property including theft by swindling false pretenses and other forms of guile 232_f2d_107 5th cir sec_1_165-8 income_tax regs whether a theft_loss occurred depends upon the law of the state where the alleged theft occurred 79_tc_846 a taxpayer must prove by only a preponderance_of_the_evidence a theft occurred under applicable state law 16_tc_163 generally a theft_loss is treated as sustained in the taxable_year in which the taxpayer discovers it sec_165 e however if there is a claim for reimbursement for which there is a reasonable prospect for recovery then the loss is treated as sustained only when it can be ascertained with reasonable certainty that the reimbursement will not be obtained sec_1_165-1 a income_tax regs although a theft_loss may create a net_operating_loss the general_rule for carrying back a net_operating_loss is that it may be first deducted from income in the tax_year that is two years before the year of the net_operating_loss sec_172 a net_operating_loss is the excess of deductions over gross_income sec_172 assuming petitioner can prove that a theft occurred under the law of illinois the state in which the alleged theft occurred she cannot establish the amount of the loss or whether she will receive reimbursement at the earliest petitioner’s theft_loss was sustained in and may be carried back to however petitioner may claim a net_operating_loss_carryback deduction for her tax_year only to the extent that her deductions for including the theft_loss deduction exceeded her gross_income for petitioner has not provided any evidence of a net_operating_loss in her testimony that palmer owes her dollar_figure plus interest is self-serving and without more is insufficient to substantiate the amount of her alleged theft_loss moreover petitioner joined a class action lawsuit against palmer seeking reimbursement for her losses and the lawsuit is still pending petitioner may therefore have a reasonable prospect for recovery and she has not proven otherwise accordingly petitioner is not entitled to a theft_loss deduction for any of the years in issue iii accuracy-related_penalty respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 and b and for negligence and for substantial understatements of income_tax negligence includes any failure to make a reasonable attempt to comply with the law including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 petitioner’s understatements of income_tax for tax years through are substantial because for each year her understatement exceeds of the tax required to be shown on her income_tax return which is greater than dollar_figure taxpayers may however avoid the accuracy-related_penalty under sec_6662 by establishing that they acted with reasonable_cause and in good_faith sec_6664 116_tc_438 reasonable_cause and good_faith include reliance on professional advice if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs a taxpayer asserting reliance on professional advice must prove that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir good-faith reliance however does not include reliance on a promoter ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction’ when the transaction is a tax_shelter offered to numerous parties 136_tc_67 quoting tigers eye trading llc v commissioner t c memo aff’d 684_f3d_84 d c cir petitioner claims that sec_6664 relieves her of the accuracy-related_penalties because she reasonably relied on larson her return preparer to determine the proper treatment of her income and business_expenses petitioner also claims that she trusted palmer because he was her minister the parties stipulated that palmer promoted marketed and sold the trust arrangements in issue to petitioner palmer was therefore a promoter and petitioner could not reasonably and in good_faith rely on his advice with respect to these trusts see ltd v commissioner t c pincite in addition despite petitioner’s claim that she relied on larson to determine the tax consequences of her income and expenses beginning in she was fully aware of the tax-avoidance nature of palmer’s trust arrangements in which is no longer in issue petitioner researched palmer’s proposed trust arrangement by studying the books and videos he provided she also met with larson who despite being introduced to petitioner by palmer also sought to ascertain the legality of palmer’s trust arrangement and advised petitioner regarding the same thus it is likely that up until petitioner acted in good_faith and reasonably relied on larson with respect to her underpayments however beginning in and continuing through petitioner’s participation in palmer’s abusive trust arrangements escalated petitioner had practiced as a sole_proprietor since and therefore was at the very least familiar with reporting receipts and expenses from her chiropractic business nonetheless in and again in petitioner at palmer’s instructions moved dollar_figure of her business receipts through her trusts to a_trust bank account that she controlled and used as her own petitioner knew that the dollar_figure of trust payments was deducted from her taxable business receipts without being reported on her individual returns and therefore was not taxed accordingly petitioner no longer acted with good_faith and any reliance on her tax advisers was unreasonable after about two years of purported tax savings or more correctly tax_avoidance petitioner at larson’s suggestion considered a more aggressive tax_avoidance scheme offered by aegis although petitioner decided to stay with palmer in date she adopted and implemented a second trust arrangement that palmer advertised as similar to the aegis plan but at a fraction of see supra p and note the cost under this arrangement petitioner reported zero tax on her business receipts for tax years and while continuing to access her business income deposited in a_trust bank account a taxpayer with even less tax experience than petitioner would have been fully aware of the aggressive tax_avoidance implications of this arrangement petitioner therefore did not act with reasonable_cause and in good_faith with respect to her underpayments of income_tax for tax years through and respondent’s accuracy-related_penalties for those years are sustained the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
